 In the Matter of BROWN AND ROOT,INC.,IWTUNDERLICHCONTRACTINGCOMPANY, PETERKIE«'ITSONS COMPANY,WINSTONBROTHERSCOM-PANY, DAVIDG.GORDON,CONDON CUNNINGHAM COMPANY,MOR-RISON-KNUDSON COMPANY,INC.,J.C.MCGUIRE& COMPANY,ANDCHARLES H.TOMPKINS COMPANY, DOING BUSINESS AS JOINT VEN-TURES UNDER TIIE NAMES OFOZARK DAM CONSTRUCTORS AND FLIPPIN MATERIALS COMPANYandFORT SMITII, LITTLE ROCK & SPRING-FIELD JOINT COUNCIL, AFL.Case No. 32-CA-38.-Decided October 13, 1949DECISIONANDORDEROn July 12, 1949, Trial Examiner Horace A. Ruckel issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board1has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The-rulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in the case,.and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with modifications set forth below 21.We agree with the Trial Examiner that the Respondents inter-fered with, restrained, and coerced their employees in violation of Sec-tion 8 (a) (1).However, we do not rely on Foreman Milam's speech,.as the record does not show that the speech was made less than 6 monthsbefore the service of the charge on the Respondents, as required by See-'Pursuant to the- provisions of Section 3 (b) of the Act,as amended,theNationalLabor Relations Board has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Gray].2The Respondents'request for oral argument is hereby denied, as the record'and theexceptions and brief,in our opinion,adequately present the issues and the positions of theparties.86 N. L. R. B., No. 72.520 BROWN AND ROOT, INC.521Lion 10 (b) of the amended Act.Nor do we rely on SuperintendentLucas' speech, except to the extent that he stated that if the Union won,the job would be cut down from a 6-day to a 5-day week, and that thejob would be "rougher" than previously.2.We also agree with the Trial Examiner's conclusion that Re-'spondent Constructors refused to bargain collectively with the Union,and thereby violated Section 8 (a) (5).This Respondent not onlyrefused to bargain in good faith, but in addition insisted that the Unionpost a drastic performance bond, and granted unilateral wage increases,during the course of the negotiations.That Respondent Construc-tors did not fulfill its statutory duty to bargain in good faith is amply,evidenced by its "take it or leave it" attitude, its failure to invest realauthority in its only negotiator, and its insistence upon sole controlCover matters affecting wages, hours, and other conditions of employ-ment, all of which are proper subjects for collective bargaining.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders :1.That the Respondent Ozark Darn Constructors, Houston, Texas,:and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Fort Smith, Little Rockits employees at the Bull Shoals Dam construction project in the unitsdescribed in the notice attached hereto and marked "APPENDIX A";(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Fort Smith, Little Rock & Spring-field Joint Council, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all ofsuch activities except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Fort Smith, LittleRock & Springfield Joint Council, AFL, as the exclusive representativeof the employees in the units described above in respect to rates ofpay, wages, hours of work, and other terms and conditions of em- 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment and, if an understanding is reached, embody suchunderstanding in a signed agreement;(b)Post at the dam site and at other work locations in the WhiteRiver Watershed in Marion and Baxter Counties, Arkansas, copiesof the notice attached hereto and marked "Appendix A." 3Copies ofsaid notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered, by any other material ;(c)Notify the Regional Director for the Fifteenth Region iiiwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.H. That the Respondent Flippin Materials Company, Houston,Texas, and its officers, agents, successors and assigns, shall :1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Fort Smith.Little Rock & Springfield Joint Council, AFL, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrainfrom any or all of such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Post at the dam site and at other work locations in the WhiteRiverWatershed in Marion and Baxter Counties, Arkansas, copiesof the notice attached hereto and marked "Appendix B." 4 Copiesof said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to.'In the event that this Order is enforced by decree of a United States Court of Ap-peals, there shall be inserted in the notice.before the words:"A DECISION AND ORDER,"the words:"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING.`4In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the words : "A DECISION AND ORDER," thewords :"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." BROWN AND ROOT, INC.523.employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,.or covered, by any other material;(b)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEES.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce-our employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist FORT SMITH, LITTLEROCK & SPRINGFIELD JOINT COUNCIL, A. F. L. or any other labor'organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.WE WILL BARGAIN collectively upon request with FORT SMITH,,LITTLE ROCK & SPRINGFIELD JOINT COUNCIL, A. F. L., as the ex-clusive representative of all employees in the bargaining units de-scribed herein with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement.The bargaining units are :(1)All employees at the Bull Shoals Dam construction pro-ject, including welders, but excluding machinists, millwrights,,mechanic repairmen and their helpers, office clerical employees,.guards, professional employees, and all supervisors as defined.in the Act as amended.(2)All millwrights, excluding supervisors as defined above.,OZARK DAM CONSTRUCTORS,Employer.Dated---------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.,and must not be altered, defaced, or covered by any othermaterial. .524DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization,to form labor organizations, to join or assistFORTS-.Nrrrll,LITTLEROCK&SPRINGFIELD JOINTCOUNCIL, A. F. L. or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.FLII'PINMATERIALS Co.,Employer.Dated----------------------By ----------------------------(Representative)(Title).This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Richard C. KeenanandVictor H. Hess, Jr.,for the General Counsel.Mr. Ben H. Powell, Jr.,of Austin, Tex., for the Respondents.Mr. G. L. Grant,Fort Smith, Ark., for the Union.STATEMENT OF THECASEUpon a second amended charge filed on January 3, 1949, by G. L. Grant, attor-iney for Fort Smith, Little Rock & Springfield Joint Council, AFL, herein called,theUnion, the General Counsel of the National Labor Relations Board, hereincalled respectively the General Counsel and the Board, by the Regional Directorfor the Fifteenth Region (New Orleans, Louisiana) filed a complaint datedJanuary 11, 1949, against Brown and Root, Inc., Wunderlich Contracting Com-pany, Peter Kiewit Sons Company, Winston Brothers Company, Morrison-Knud---son Company, Inc., J. G. McGuire & Company, and Charles H. Tompkins Com-pany, doing business as joint venturers under the names of Ozark Dam.Constructors and Flippin Materials Company, herein jointly called the Respond-- eats, or separately Respondent Constructors and Respondent Flippin, alleging-that the Respondents had jointly engaged in and were engaging in unfair labor,practices affecting commerce within the meaning of Section 8 (a) (1) and Sec-tion 2 (6) and (7), and the Respondent Constructors within themeaning of BROWN AND ROOT, INC.525Section 8 (a) (1) (5), and Section 2 (6) and (7) of the National Labor Rela-tions Act as amended, herein called the Act. Copies of the complaint, accom-panied by a notice of hearing, were duly served upon the Respondents and theUnion.On January 21, 1949, the Respondents, filed a joint answer admitting certainallegations of the complaint with respect to the nature of their business, butdenying that they were engaged in commerce within the meaning of the Act, and.further denying that they had committed any unfair labor practices.With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondents by certain of their named officers, agents, and representa-tives, (1) on or about February 1948, through the date of the complaint, inquiredof their employees as to their membership in the Union, advised them to voteagainst the Union in a representation election to be conducted by the Board,.threatened with discharge those who voted in favor of the Union, and made otherstatements of a coercive nature directed against the Union and the union mem-bership of its employees, and (2) on or about September 13, 1948, and sub-sequently, the Respondent Constructors refused to bargain collectively with theUnion as the exclusive representative of all its employees in an appropriate unit.-Pursuant to notice, a hearing on the complaint was conducted from January 27to 31, 1949, at Mountain Home and Little Rock, Arkansas, before Horace A..Ruckel, the undersigned Trial Examiner duly appointed by the Chief TrialExaminer.Full opportunity was accorded all parties to appear, to examine and,cross-examine witnesses, and to introduce evidence in their behalf.At the con-clusion of the hearing the undersigned granted a motion by the General Counselto amend the complaint to conform to the proof in formal matters, and reserved.ruling upon a motion by the Respondents to dismiss the complaint.This motionis disposed of by the recommendation hereinafter made.Upon the entire record in the case, and from his observation of the witnesses,,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTOzark Dam Constructors, of Houston, Texas, and the Flippin Materials Com-pany, Inc., are joint venturers composed of the contractors above named doing,business under the name of Ozark Dam Constructors and Flippin MaterialsCompany.Ozark Dam Constructors was organized to build Bull Shoals Dam and works.appurtenant thereto on the White River watershed in Marion and BaxterCounties, Arkansas.The total contract price of this project is $22,146,444.Theetotal cost of the dam including materials furnished by the United States Govern-ment will be about $37,000,000.During the time of the events herein complained of Respondent Ozark DamConstructors had purchased materials and services in the amount of more thane$3,000,000, of which approximately $2,000,000, had been purchased outside theState of Arkansas. It had placed further orders having a total value of more-than $3,000,000, of which orders valued at approximately $3,000,000 were placedoutside the State of Arkansas.The United States Engineers estimates the totalvalue of materials which will go into the dam to be more than $19,000,000, ofwhich approximately $10,000,000 will come outside the State of Arkansas.The-Government has furnished or will furnish materials worth more than $16,000,000,_ .526DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDof which materials with an estimated value of approximately $7,000,000 will comefrom outside the State of Arkansas.The dam is a part of a flood control and electrical power development projectof the War Department. The cost of the entire project is estimated at moreThan $69,000,000.Under existing law' the Secretary of War must deliver allelectricity not required to operate the project to the Secretary of the Interior, whois required to transmit and dispose of the same in such manner as to encouragethe most widespread use thereof at the lowest possible rates to consumers con-sistent with sound business principles.Respondent Flippin was organized tobid upon and to perform a contract with the United States Government to makeand supply aggregate to the Government for use by Respondent Constructors inthe construction of the dam and for such other purposes as the Government mightapprove, including the sale of agricultural lime stone.The Respondents have the same project superintendent and certain commonofficials, and have in effect an arrangement whereby 30 percent of the overheadof Respondent Constructors, including wages of certain common supervisors, is-charged to Respondent Flippin.Brown and Root, Inc., is the sponsoring or leading contractor in the jointventure.It is a managing partner and subject to the superior authority andcontrol of the joint venturers, and is in charge of all direct operations including,personnel management and labor relations.Herman Brown of Brown and Root, Inc., is attorney in fact for the jointventurers with full power to act and bind all of them, and to delegate such au-thority tohis agents.Each of the joint venturers stands ready to contract for construction work.anywhere within the continental limits of the United States where they are-authorizedto do business.Despite the great value and amount of interstate shipments necessitated bythe construction of the dam, the Respondents claim that they are not engaged ininterstate commerce within the meaning of the Act, basing its contention on thefact that the Board has in the past refused to exercise jurisdiction in certainconstruction cases.The Board disposed of this contention adversely to theRespondents in a previous representation case,' and that decision is binding upon-the undersigned.U. THE ORGANIZATIONS INVOLVEDFort Smith, Little Rock & Springfield Joint Council, AFL, is a labor organiza-tion composed of the various building trades unions in Little Rock and Fort-Smith, Arkansas, and Springfield, Missouri, affiliated with the building tradesdepartment of the American Federation of Labor, which admits employees of theRespondent to membership.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionJ.W. Milam, prior to June 1948 a carpenter foreman in the employ of Respond-ent Constructors, admitted while testifying that in February of that year, whenthe Union was engaged in organizing the employees, he made a speech to a groupof those under his direction in which, referring to a union application card whichhe held in his hand, he declared that Brown and Root had always operated an1 58 Stat.887, 890.2SeeMatter of Brown and Root, Inc., 77 N.L. R.B. 1136. BROWN AND ROOT, INC.527open shop and that if the employees wanted to stay on the job they should stay,out of the Union.As an example of the futility of the Union he declared thatif each of the carpenters would give him $50, which he stated was the amountof the initiation fee, lie-would give him a wage raise which would last as long asthe $50 lasted,and no longer.The employment application card in use by Respondent Flippin during theevents herein complained of, required each applicant to list the"trade,profes-sional, fraternal,etc." organizations to which he belonged.Such a requirementhas been held to constitute interference by an employer in violationof the Act.'KernRussell, a carpenter,and several other witnesses called by the GeneralCounsel, testified that onJuly28, 1948, the day of the election to determine a bar-gaining representative,WilliamLucas,carpenter superintendent employed byRespondent Constructors,madea speech to assembled groups of carpenters onthe project during which he stated,in substance,that Brown and Root had notworked and would not work under a union contract;that Brown and Root wouldcontest in the courtsany case arising as the result of the certification of theUnion, and would keep it there indefinitely;that iftheUnion won theelection the job would be cut down from a six day work week to a five day week;'that the job would be "rougher"than previously;and that,although the em-ployees could vote as they pleased,the job would never go Union as long asBrown and Root had it. Lucas,while testifying,admitted the purport of some,of the remarks attributed to him, although denying others.The undersignedfinds thattheywere made substantially as related above.The undersigned finds that by the above described statements and activities-ef supervisory employees,which the undersigned finds to be attributable to bothRespondent Constructors and Respondent Flippin, and by their totality, theRespondents interfered with, restrained, and coerced their employees in the-exercise of the rights guaranteed in section7 of the Act.B. The refusal to bargain1.The appropriate unitThe complaint alleges that each of the following groups of employees at theBull Shoals Dam Construction project of the joint venturers doing business asOzark Dam Constructors excluding, however, in each instance, in addition toothers specifically mentioned therein, all supervisors as defined in Section 2 (11)of the Act as amended, constitutes a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act :(1)All employees at the Bull Shoals Dam Construction project of the jointventurers doing business as Ozark Dam Constructors, including welders, but ex-cluding machinists, millwrights, mechanic repairmen and their helpers, office and-clerical employees, guards, and professional employees ;(2)All millwrights.2.Representation by the Union of a majority in the appropriate unitOn or about July 28, 1948, a majority of the employees in the units describedabove, by a secret election conducted under the supervision of the RegionalDirector for the Fifteenth Region of the Board, designated and selected the' In theMatter of Stewart Warner Corporation,55 N. L. R.B. 593,610, where similarlanguage was used in an application form.4The employees were receiving overtime pay for work done on Saturdays. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion as their representative for purposes of collective bargaining, and on August.19, 1948, the Board certified the Union as such representative.The undersigned finds that at all times since July 28, 1948, the Union has beenthe representative for the purposes of collective bargaining of a majority of the-employees in said unit, and by virtue of Section 9 (a) of the Act, has been andis now the exclusive representative of all the employees in said unit for thepurposes of collective bargaining in respect to rates of pay, wages, hours of-employment, and other conditions of employment.3.The refusal to bargain(a)The meetings on September 13 and 14On August 25, the Union, by P. J. Gentry, its attorney, wrote the RespondentConstructors requesting a meeting for the purpose of discussing a contract. The-Respondent Constructors, by its attorney, replied on August 27, agreeing to meetwith representatives of the Union, but only on the condition that the Respondentdid not thereby waive its objections to the jurisdiction of the Board in issuing,its order in the representation case and reserved its objections to the validity ofthe Board's order.After some further exchange of correspondence a meetingwas arranged at Mountain Home, Arkansas, for September 13.At this meetingthe Union was represented by Gentry and a committee of the Union, and theRespondent Constructors by Ben Powell, Jr., its attorney.Discussions tookplace on September 13 and 14. The Union submitted a proposed contract whichwas first read section by section. Powell, on behalf of the Respondent Con-structors, agreed to the whereas clauses in the proposed contract, and to a clausewhich provided for payment of wages for certain specified holidays where work.was not to be performed with the reservation, however, that the particular sug-gested holidays would have to be checked with company practice.A proposaFthat employees should as far as possible be hired in the immediate community-was also approved.Provisions relative to hours of employment, check off, griev-ance procedure, and a 30-day wage reopening clause were rejected.All otherprovisions of the proposed contract were passed.The Respondent made no,counterproposals with respect to any of the rejected clauses.At the meeting on September 14, Powell withdrew his previously expressed:agreement as to the whereas clauses and the provisions relating to holidays,.stating, according to the credible testimony of Gentry and other representativesof the Union who were present, and uncontradicted by Powell who later testified,.that he, Powell, had acted hastily the day before because the number of holidays,previously agreed to were contrary to the Company's existing policy.There wasno further agreement between the parties as to any of the provisions of the-contract during the day of September 14, and the parties decided to call in a.labor conciliator who arrived that evening.At the suggestion of Wheeler, theconciliator, the parties agreed to recess farther negotiations until September 23,.at which time Powell, on behalf of Respondent Constructors, agreed to submitcounterproposals, and the Union agreed to submit a wage proposal.(b)The meetings on September 23, 29, and 30The same parties were present at negotiations resumed on September 23.TheUnion in the meantime had submitted its wage proposal which provided forwages somewhat in excess of those then being paid to various categories of labor.At this meeting Powell admitted receiving the Union's wage proposal and discuss- BROWN AND ROOT, INC.529-ing it with Respondent, and stated that the Respondent had instructed him to-make no counterproposals in view of the Union's "outlandish" wage demands.He went on to state that the Respondent was then paying the highest wage scale:they could and that it could not discuss wages at all. In response to Gentry'ssuggestion that the negotiators take up the other provisions of the contract,passing thematter of wages until later, Powell stated that wages would haveto be settled first and that until the parties were together on that the Respondent-could not discuss the Union's other proposals.Later during the discussion,Gentry reduced the demand for wage increase to 1 cent an hour in all categories,and then entirely withdrew any wage demands. In response to this suggestion,Powell stated, according to the credible testimony of the Board's witnesses, un-contradicted by his own testimony, that he had been caught off his guard andthat he would have to go back to Austin, Texas, to confer with the Respondent'sofficials.As a result, no further discussion took place with respect to the otherprovisions of the Union proposed contract, and a further meeting was scheduledfor September 29.At the meeting of September 29, the Respondent submitted a contract proposalof its own which formed the basis for discussion during that and the followingday.The Union initially agreed to the preamble, the whereas clauses, and anarticle recognizing the Union as the bargaining agent but reserving the rightof employees to join or not to join the Union as they saw fit, as well as to theprinciple of a no strike clause.The Union suggested modification of some of theother clauses in the Respondent's proposed contract with respect to holidays,.seniority, and length of the work week.With respect to these clauses, it is notdenied that the Respondent refused to entertain any modification of the proposedcontract as it had been drafted by the Respondent.The only substantial contradiction in the evidence as td the meetings of Sep-tember 29 and 30, has to do with proposals of Respondent that the Union posta bond in the amount of $100,000, as a guarantee of compliance with a provisionof the contract for $25,000 a day liquidated damages in the event of violation ofthe no strike clause, the Union contending that it could not obtain any suchbond, and charging that the Respondent had inserted these clauses in the proposedcontract with the intention of preventing any agreement between the parties.The Union gave as the reason for the Union's unwillingness to post any suchbond, assuming that it could be obtained, the fact that the contract as submittedby the Respondent did not provide for any control of any kind by the Union overthe employees such as might serve to protect the Union against liability under thebond.Powell testified that he subsequently stated that if the Union found itselfunable to post such a bond, or other equivalent security, and such fact wasdemonstrated to him, the Respondent would agree to eliminate the provisionfrom the proposed contract. The testimony of the Union's representatives is thatat no time did Powell offer to eliminate the bond proposal, but at the mostsuggested that some amelioration of it might be in order, without any concretesuggestion as to what such amelioration might be. The undersigned havingcarefully observed the witnesses, concludes and finds that Powell at no timeretracted his requirement that the Union post a bond, or give equivalent security.The credible testimony of Gentry and Odell Smith, the Union's secretaryand one of its negotiators, is that during a recess in the negotiations on Sep-tember 29 or 30, Powell pleaded with them personally that they were awareof the "previous attitude" of the Respondent towardsigning aUnion contract,and that he himselfdid not think the parties would ever be able to get togetheron such a contract.Smith's detailedtestimonyon this point was as follows : 530DECISIONSOF NATIONALLABOR RELATIONS BOARD...Mr. Powell remarked to me that he thought that maybe, that maybehe was of the opinion that maybe we could have reached an agreement on this.thing, and I said, "Well, I don't know. I thought maybe we could reach,an agreement, too, Mr. Powell, but I don't think that Brown and Root have_changed their position with the labor organizations."He said, "Well, you know they never have signed any agreement with anylabor organization."I said, "Yep, that's right."He said, "1 don't think they are going to sign one now." I said, "Well, I'm.of the same opinion you are. I don't think they are going to sign one."The testimony of Gentry and Smith with respect to the above statements ofPowell were not denied by the latter when testifying, and the undersigned finds.that they were made.The Respondent remained adamant in its determination that the Union shouldpost a performance bond, and the meeting of September 30 adjourned withoutmaking any further progress toward an agreement.No further meetings be-tween the parties were held until the following January.The January meetingsOn December 3, 1948, the employees, of the Bull Shoals dam project went on:strike.Pursuant to an exchange of letters initiated by the Union, representa-tives of the Respondent and the Union met at Mountain Home, Arkansas, onJanuary 5, 1949, to resume discussion of a contract.The Respondent was againrepresented by Ben Powell and the Union by G. L. Grant, its attorney, in placeof Gentry.To initiate the discussion the Union presented a contract in a formsomewhat different from that presented the previous September. It provided—among other things, for recognition of the Union by Respondent Flippin as wellas by Respondent Constructors, but this demand was withdrawn at the outset..After some discussion it became clear that the Respondent was unwilling to grantany of the Union's demands, particularly one providing for a wage increase,whereupon it was agreed that the Respondent should itself submit a contract asa basis for negotiation.Such a proposed contract was discussed on January 7and S.The contract submitted by the Respondent did not differ in any materialrespect from the contract which it had submitted at the September meetings,.except that the amount of the bond required of the Union was reduced from$100,000, to $50,000, and the liquidated damages per day in the event of a strikein violation of the contract was reduced from $25,000 to $10,000.Wages werenot in issue, the Union representatives advising the Respondent that it wouldaccept the prevailing wages. It should be noted, however, that since the nego-tiations in September the Respondent had increased the wages of employees onthe graveyard shift by 5 cents an hour.This increase was made unilaterallywithout discussion with, or notification to, the Union, and in spite of the Re-spondent's position taken in the September meetings that it could not make anyincrease at all over prevailing rates.Whereas originally the Respondent's proposed contract had provided thatthe employees should be entitled personally to take up grievances with the Re-spondent without the intervention of the Union, the Respondent's position in thisrespect had been somewhat changed and substantial agreement was reached ona grievance provision which provided for the presence of Union representativeson any adjustment of a grievance.The Respondent's proposed contract ofJanuary 6, however, removed from the realm of grievances any with respect to, BROWN AND ROOT, INC.531.changes in work schedules,respecting the hiring or discharging,promoting ordemoting of employees,leaving these to the discretion of management as anemployer prerogative.'In the end,the Union waived its objections to the Respondent's proposed con-tract,except with respect to the term of the contract and the performance bondor its alternative.Even in these two respects,however,the Respondent refusedto make concessions.With the single exception,therefore,of the modification asto the grievance procedure,outlined above, which itself was tied in with Article 4,Section 1, as set forth above, the Respondent refused to modify any portion ofthe proposal it had drafted.On January 8, Grant on behalf of the union,addresseda note to Powell stat-ing that the Union was willing to make all reasonable concessions and urgingthe Respondent to Slo the same, stating that in spite of the difficulties it did notintend to break off negotiations.Powell,in reply addressed a note to Grant asfollows: "The Company is of the position that further negotiations will be ofno avail due to the basic differences in policy of the Company and the Unionand hence we terminate negotiations which are at a standstill.We regret that.this condition exists."Withthis exchange of notes the meetings were adjourned..ConclusionsThe undersigned is convinced and finds that the Respondent Constructors atno time during its negotiations with the Union, beginning on September 13, 1948and ending in January 1949, bargained in good faith with the Union.At thefirstmeeting with the Union's representatives in September, Powell on behalfof the Respondent, agreed to certain formal clauses in the Union's proposed con-tract, including the Union's proposal with respect to holidays.On the next day,however, and after consultation with the Respondent's officers Powell statedthat such agreement as he had made the previous day did not correspond tocompany policy and retracted it.This, as well as the subsequent course of thenegotiations, convinces the undersigned that Powell, although he had authorityto meet and discuss and to execute a contract with the Union provided it did notdepart in any substantial particular from the Respondent's proposals, had noauthority to make or accept any counter proposal binding upon the Respondent.This failure to invest its appointed negotiator with any real authority to nego-tiate an agreement if arrived at constituted, in itself, a failure to bargain.'When the Union waived any demands with respect to wage rates and offered tonegotiate with respect to the remaining terms of the contract, Powell stated thathe was caught by surprise and would have to get in touch with the Respondent'soffices in Austin, Texas, before proceeding further.5Article4, Section 1, reads as follows :The management of the construction project and the direction of the employeesand the operation of the plan and work,including the hiring,promoting,seniority,demoting and retiring of employees, the dismissing, discharging or otherwise dis-ciplining of employees,the laying-off or calling to work of employees in connectionwith any reduction or increase in the number of employees, the assignment of work,transfer of employees, the classification of employees and jobs, the scheduling ofwork and the control and regulation of the use of all the equipment and other prop-erty of the Company are the exclusive function of the Employer ; except as specificallylimited by any of the provisions of this agreement it is understood and agreed thatany of the rights, powers or authority the Employer has prior to the signing of thisagreement are retained by the Employer.SeeWebster Atant,faettiring Inc., 27N. L. R. B. 1338 ; V-0MillingCo., 43 N. L. It. B.348. .532DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen the Union, despairing of reaching any agreement as result of negotia-tions based upon its own proposed contract, accepted the Respondent's proposedcontract as the basis for discussion, the Respondent at no time evidenced anywillingness to depart from the contract as it had formulated it. It is difficultto avoid the conclusion that Respondent's position, throughout, on any proposalof any substantial importance, was one of "take it or leave it."The Respondent's position with respect to a performance bond and liquidateddamages in the event of a strike, a position from which it did not recede fromfirst to last, although. lowering the amount of the requested bond from $100,000to $50,000 and liquidated damages from $25,000 to $10,000 per day, was calcu-lated to result in no agreement whatsoever with the Union. Such a demand hasbeen previously found to constitute a refusal to bargain.'During the negotiations of the Respondent, although refusing to discuss anywage increase whatsoever arrived at through negotiations with the employees'bargaining representative, unilaterally granted employees on the graveyardshift a five cent an hour increase.A wage increase under such circumstanceshas been repeatedly held to constitute a refusal to bargain.In only one respect did the Respondent make any substantial concession tothe Union.This concerned the grievance procedure and was more apparentthan real.Although the Respondent agreed to permit the Union to be presentwhen the grievances of an individual employee was discussed with management,it effectively removed from the area of collective bargaining almost all mattersfrom which grievances normally arise, such as working hours, and the hiring,discharging, promoting, and demoting of employees.These were reserved to theRespondent as a matter of management prerogative although they were matterswhich concerned the conditions of employment.This insistence upon sole con-trol over matters which vitally concern working conditions has been found toconstitute a refusal to bargain!When finally, because of the Respondent's continued refusal to make any sub-stantial concession on any important phase of the contract, an impasse wasreached, the Respondent on January S broke off negotiations, although the Unionoffered to continue them.That the Respondent at no time intended to bargain in good faith with theUnion, is further evidenced by Powell's own statement that he had never enteredinto a contract with any union and probably would not do so in this instance.The undersigned finds that on September 23, 1948 and at all times materialthereafter, the Respondent failed and refused to bargain collectively with theUnion as the representative of the majority of its employees within an appro-priate unit, thereby, interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occuring in con-nection with their operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.7SeeScripto Manufacturing Co.,36 N. L. It. B. 411 ;Tower Hosiery Mills,81 N. L. It. B.658.8 SeeN. L. It. B. v. Westinghouse Air Brake Co.,120 F. 2d 1004, enforcing 25 N. L. It. B.1312. BROWN AND ROOT, INC.V. THE REMEDY533Having found that the Respondents have engaged in certain unfair labor prac-tices, the undersigned will recommend that they cease and desist therefrom andthat they take certain affirmative action which the undersigned finds will effectu-ate the policies of the Act.The undersigned has found that on September 23, 1948, and at all times there-after,Respondent Constructorsrefused to bargain collectivelywith the Unionas the exclusiverepresentative of its employees in an appropriate unit. In orderto effectuate the policies of the Act, the undersigned will recommend that uponrequest the Respondent Constructors bargain collectively with the Union as theexclusiverepresentative of the employees in the appropriate unit in respect torates of pay, wages, hours, and other terms and conditions of employment.Because of the widespread hostility to the efforts of their employees to organizeas demonstrated by this record, including warnings and threats to employees byboth Respondents herein, to withhold their support from the Union the under-signed willrecommend that the Respondents cease and desist from in any mannerinterfering with, restraining, or coercing their employees in the right to self-organization sUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAw(1)FortSmith, Little Rock&SpringfieldJoint Council,AFL, is a labororganization within the meaning of Section 2(5) of the Act.(2)Each of the following groups of employees of the Bull Shoals Dam Con-struction Project of the joint venturers doing business as the Ozark Dam Con-structors,excludinghowever in each instance,in additionto others specificallymentioned therein, all supervisors as defined in Section 2 (11) of the Act, asamended, constitutes a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act :(a)All employees at the Bull Shoals Dam Construction Project of jointventurers doing business as Ozark Dam Constructors,including welders,but ex-cluding machinists,millwrights,mechanic repairmen and their helpers, officeand clerical employees,guards and professional employees ;(b)All millwrights.3.Fort Smith,Little Rock&Springfield Joint Council,AFL, was on July 28,1948,and at all times thereafter has been the exclusive representative of all theemployees in said unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act..4.By refusing to bargain collectively with Fort Smith, Little Rock & SpringfieldJoint Council,AFL, as exclusive representative of the employees in the appropriateunit,Respondent Ozark Dam Constructors has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By interfering with, restraining,and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondents Ozark DamConstructors and L+lippin Materials Company have engaged in,and are engagingin, unfair labor practices within the meaning of Section 8(a) (1) of the-Act.6..The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.5 See:May Dept.Store v. N.L. R. B.,326 376,affirming as modified 1.46 F. 2d. 66 en-forcing 53 N. L. R. B. 1366.867351-50-vol. 86-35 534DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Ozark Dam Constructors and Flippin MaterialsCompany, their officers, agents, successors and assigns shall:1.Cease and desist from the following :(a)Ozark' Dam Constructors from refusing to bargain collectively with FortSmith, Little Rock & Springfield Joint Council, AFL, as the exclusive representa-tive of all its employees at the Bull Shoals Dam Construction project of the jointventurers in the unit found appropriate, with respect to rates of pay, wages, hours:of work, and other conditions of employment ;(b)Ozark Dam Constructors and Flippin Materials Company from in anymanner interfering with, restraining, or coercing their employees in the exerciseof their rights to self-organization, to join or assist Fort Smith, Little Rock &Springfield Joint Council, AFL, or any other labor organization of its employees;to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate policies of the Act :(a)Ozark Dam Constructors upon request to bargain collectively with FortSmith, Little Rock & Springfield Joint Council, AFL, as exclusive representativeof the employees in the appropriate unit, in respect to rates of pay, wages, hoursof work and other conditions of employment and, if an understanding is reached,embody such understanding in a signed agreement:(b)Ozark Dam Constructors and Flippin Materials Company to post at theDam site, and at the other locations work in the White River Water Shed inMarion and Baxter Counties, Arkansas, copies of the Notice attached heretoand marked "Appendix A." Copies of said notice to be furnished by theRegionalDirector for the Fifteenth Region shall, after being duly signed by the Re-spondent's representatives, be posted by the Respondentsimmediately uponreceipt thereof and maintained by them for at least sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps to be taken by the Respondents toinsure that such notices are not altered, defaced, or covered by other material.(c)Notify the Regional Director of the Fifteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the Respondents will take to comply therewith.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, the Respondents notify said RegionalDirector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondents totake the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Washington 25, D. C., an original and six copies of a state-ment in writing setting forth such exceptions to the Intermediate Report. andRecommended Order or to any other part of the record or proceeding (including BROWN AND ROOT, INC.535rulings upon all motions or objections) as he relies upon, together with theoriginal and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of the Inter-mediate Report and Recommended Order. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall serve a copythereof upon each of the other parties.Statements of exceptions and briefs shalldesignate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Boardshall bepromptly made as required by Section 203.85.As further provided in said Section203.46 should any party desire permission to argue orally before the Board, re-quest therefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 12th day of July 1949.HORACE A. RUCKEL,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:AVE WILLNOTin any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization,toform labororganizations, to join or assist FORT SMITH, LITTLE ROCK &SPRINGFIELDJOINT COUNCIL, A. F. L. or any other labororganization,to bargain collec-tively through representatives of their ownchoosing,and to engage in con-certed activities for the purpose of collective bargainingor other mutual aidor protection.All our employeesare free to become or remain members ofthis union, or any otherlabor organization.OZARK DAM CONSTRUCTORS WILL BARGAIN collectivelyupon requestwith theabove-namedunion as the exclusive representativeof all employees in thebargaining unit described herein with respect to rates of pay, hours of em-ployment or other conditions of employment, and if an understanding isreached, embody such understandingin a signedagreement.The bargainingunit is:Each of the following groups of employees at the Bull Shoals Damof the joint venturers doing business as Ozark Dam Constructors, ex-cluding, however, in each instance, in addition to others specificallymentioned therein, all supervisors as defined in Section 2 (11) of theAct as amended, constitutes a unit apropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:(1)All employees at the Bull Shoals Dam construction project ofOzark Dam Constructors, including welders, but excluding machinists, 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmillwrights,mechanic repairmen,and their helpers, office and clericalemployees,guards, and professional employees.(2)All millwrights.OZARK DAM CONSTRUCTORS,Employer.FLIPPLN MATERLALS Co.,Employer.Dated------------------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.